DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 06/16/2022, have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,735,945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The arguments made in the Applicant Arguments/Remarks filed on 06/16/2022, have been fully considered and are persuasive. Further search has been updated. However, no reference is found alone or in any combination with the prior art of record to provide the teachings, suggestions or disclosures of the unique claimed limitations and features recited from the independent claims 1, 6, 11 and 16, i.e., A method performed by an embedded universal integrated circuit card (eUICC) included in a terminal having an application authorized by an operator in a wireless communication system, the method comprising: receiving, from a local profile assistant (LPA) installed in the terminal, a first function call associated with a challenge of the eUICC, the first function call being received based on a first request from the application authorized by the operator; transmitting, to the LPA, the challenge generated based on the first function call; receiving, from the LPA, a second function call associated with a signature of a server, wherein the second function call includes the signature of the server generated for the challenge and is received based on a second request from the application authorized by the operator; and receiving, from the LPA, a request for verifying the signature of the server.” (and thus the corresponding dependent claims 2-5, 7-10, 12-15 and 17-20) as filed on 06/16/2022.
	Therefore, claims 1-20 are deemed allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644